             CASE 0:21-cv-00455-JRT-TNL Doc. 4 Filed 04/16/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                                     DISTRICT OF MINNESOTA


 ROBERT BURKS,                                               Civil No. 21-cv-0455 (JRT/TNL)

                        Plaintiff,

 v.                                                               ORDER

 JUSTIN PAGE, MID MINNESOTA LEGAL
 SERVICES,

                        Defendant.




        Robert Burks, 314 Hennepin Ave, #1008, Minneapolis, MN 55401, pro se
        plaintiff.

        Based upon the Report and Recommendation by United States Magistrate Judge

Tony N. Leung dated March 15, 2021 (ECF No. 3), along with all the files and records,

and no objections to said Recommendation having been filed, IT IS HEREBY ORDERED

that:

        1.      This matter is DISMISSED WITHOUT PREJUDICE for lack of subject-matter

                jurisdiction

        2.      The application to proceed in forma pauperis of plaintiff Robert Burks (ECF

                No. 2) is DENIED AS MOOT.

        LET JUDGMENT BE ENTERED ACCORDINGLY.
        CASE 0:21-cv-00455-JRT-TNL Doc. 4 Filed 04/16/21 Page 2 of 2




Date: April 16, 2021
at Minneapolis, Minnesota               s/John R. Tunheim
                                        JOHN R. TUNHEIM
                                        Chief Judge
                                        United States District Court
